EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claude F. Purchase on January 10, 2022.
The application has been amended as follows: 

Claim 1, line 5		delete “wherein the (C) tetrahydrofuran/ethanol modifier has a”
Claim 1, line 6		delete “THF/EtOH weight/weight ratio of from 20:80 to 80:20”

Claim 4, line 5		replace “20:80 to 80:20” with “25:75 to 75:25

Claim 10, line 5	replace “80º C. to 110º C.” with “80º C to 110º C”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-10, and 13 are allowed over the references cited below.

The present invention is drawn to a modified spray-dried Ziegler Natta procatalyst system comprising a product of spray-drying a slurry of (A+) a modified Ziegler-Natta procatalyst system and (B) a hydrophobic pre-treated fumed silica, wherein the (A+) a modified Ziegler-Natta procatalyst system comprises a complex of TiCl3 and MgCl2 and an effective amount of (C) a tetrahydrofuran/ethanol modifier, wherein the (C) a tetrahydrofuran/ethanol modifier has a THF/EtOH weight/weight ratio of from 25:75 to 75:25.  

Wagner et al. (US 6,982,237) and (US 6,806,221) disclose a catalyst prepared from a modified spray dried Ziegler Natta procatalyst system comprising a complex of TiCl3 and MgCl2, hydrophobic pre-treated fumed silica, and THF/EtOH modifier in a ratio outside of claimed range of 25:75 to 75:25.
  Wagner et al. (US 6,780,808) teaches a Ziegler-Natta catalyst precursor having a chemical formula MgCl2(THF)2(EtOH)2/TiCl3.  Reference does not teach a modified spray dried catalyst containing the precursor and a hydrophobic pre-treated fumed silica. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 10, 2022